DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasmeen et al (US 2009/0127122 A1).
As to claim 1, Yasmeen discloses a printed wiring board production method that forms a conductive pattern on a base film by an additive method or a subtractive method comprising:
	A plating process that electroplates the conductive pattern on a surface of the base film (claim 19 “electrochemically depositing one or more metal layers on said interconnect structures” [0052] Fig. 9 #950);
	Wherein the plating process includes a shield plate arranging process that arranges a shield plate between an anode and a printed wiring board substrate that forms a cathode (Fig. 9 #910 [0048]), and a substrate arranging process that arranges the printed wiring board substrate in a plating tank by a jig that holds the printed wiring board substrate (Fig. 9 #930 [0050]), and
	Wherein a distance between the shield plate and the printed wiring board substrate is 50 mm or greater but 150 mm or less. ([0022] 7.5 cm = 75 mm which falls within the instantly claimed range).

As to claim 6, Yasmeen further discloses wherein the shield plate includes shield plate openings (#145).

As to claim 7, Yasmeen further discloses wherein the shield plate openings are formed in an opening region of the shield plate, the opening region is a region opposing the printed wiring board substrate in a plan view, an opening ratio of a central opening region of the opening region is 10% or higher and 50% or lower, and  7Docket No.: 19SEI-017 an opening ratio of an end opening region of the opening region is higher than the opening ratio of the central opening region (See below).
	
    PNG
    media_image1.png
    455
    639
    media_image1.png
    Greyscale


As to claim 8, Yasmeen further discloses wherein an external size of the shield plate is larger than an external size of the printed wiring board substrate in a plan view. (See Fig. 2).

As to claim 13, Yasmeen further discloses wherein the conductive pattern is formed by a semi-additive method (Fig. 9 via deposition into the photoresist layer 670).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasmeen in view of Su et al (CN102560609 A).
As to claims 2-5, Yasmeen fails to explicitly disclose wherein the jig includes a shield member.
	Su discloses an electroplating jig (Title “electroplating hanger”) with an integrated shield on the jig (“shield equipped on the hanger” Abstract as required by instant claim 2) where the shield member is arranged at least in an end region along a width direction of the printed wiring board substrate in a plan view ( Abstract “ the shield shields the edge of the electroplating area or all the electroplating area of the circuit board.” As required by instant claim 3) where the shield member includes shield member openings (Abstract “the shield is provided with multiple through holes” as required by instant claim 4) and wherein an opening ratio of the shield member is 20% of higher but 80% of lower (see Fig. 1C holes arranges around where the amount, distribution, size and coverage are considered a result effective variable open to optimization to one of ordinary skill in the art via testing – [0048] as required by instant claim 5).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a shield member integrated with the substrate jig as taught by Su in the method of Yasmeen in order to provide a uniform thickness plating about the edge and prevent the edge effect from the power line (Abstract Su).

Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yasmeen in view of Barrese et al (US 2002/0179450 A1).
As to claims 9-11, Yasmeen fails to explicitly disclose an anode shield plate arranged between the shield plate and the anode (instant claim 19) and wherein the anode shield plate includes anode shield plate openings, and an area of the anode shield plate is larger than an immersion area of the anode into a plating solution stored in the plating solution storage tank during the plating process. (instant claim 20).
	Barrese discloses using an additional anode shield plate (32 as required by instant claim 9) between a shield (#34) and the anode (#12) wherein the anode shield plate includes anode shield plate openings (#46 [0023] as required by instant claim 10), and an area of the anode shield plate is larger than an immersion area of the anode into a plating solution stored in the plating solution storage tank during the plating process (See Fig. 1 is larger than the anode 12 as required by insant claim 12).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an anode shield plate as taught by Barrese in the method of Yasmeen because it allows for selective shielding on one, two, or multiple axis ([0023] Barrese) and further control the electric flux through the system ([0022] Barrese).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yasmeen.
As to claim 12, Yasmeen discloses maximizing uniformity and minimizing height differenced between each conductor tract which provides an inconsistency of the thickness within 15 % ([0047], [0019]-[0020], [0022] where the inconsistency of  “within 15%” overlaps the range of less than 10 micron variation with efforts to minimize the variation to provide no variation approaching absolute uniformity) yet fails to explicitly disclose wherein the thickness of a plated layer is 30 microns or greater.
	However, the thickness of the layer would be obvious to one of ordinary skill in the art to have either made larger or smaller based on a practitioner’s needs in accordance with Faraday’s Law via routine experimentation since the amount of current supplied is proportional to the amount of metal deposited as changes in size or proportion have been deemed to be prima facie obvious. See MPEP 2144.04 IV A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795